
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1242
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received
		
		
			December 23, 2009
			Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Emergency Economic
		  Stabilization Act of 2008 to provide for additional monitoring and
		  accountability of the Troubled Asset Relief Program.
	
	
		1.Additional monitoring and
			 accountability for the Troubled Asset Relief ProgramSection 114 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5224) is amended by adding at the end the
			 following new subsection:
			
				(c)Additional
				monitoring and accountability
					(1)Electronic
				database
						(A)In
				generalThe Secretary shall
				establish an electronic database to monitor the use of funds distributed under
				this title.
						(B)Sources of
				dataThe database established
				under subparagraph (A) shall include data from the following sources, to the
				extent such data is available, usable, and relevant to determining the
				effectiveness of the Troubled Asset Relief Program:
							(i)Regulatory data from any government
				source.
							(ii)Filing data from
				any government agency receiving regular and structured filings.
							(iii)Public
				records.
							(iv)News filings,
				press releases, and other forms of publicly available data.
							(v)Data collected under subparagraph
				(C)(v).
							(vi)All other information that is required to
				be reported under this title by institutions receiving financial assistance or
				procurement contracts under this title.
							(C)Administration
				and use of databaseThe Secretary shall—
							(i)ensure that the database uses accurate data
				structures and taxonomies to allow for easy cross-referencing, compiling, and
				reporting of numerous data elements;
							(ii)ensure that the database provides for
				filtering of data content to allow users to screen for the events most relevant
				to identifying waste, fraud, and abuse, such as management changes and material
				corporate events;
							(iii)ensure that the
				database provides geospatial analysis capabilities;
							(iv)make the database available to the
				Comptroller General of the United States and to the Special Inspector General
				and the Congressional Oversight Panel established under sections 121 and 125,
				respectively, to provide them with access to current information on the status
				of the funds distributed under this title, including funds distributed through
				procurement contracts;
							(v)collect from each Federal agency on at
				least a daily basis all data that is relevant to determining the effectiveness
				of the Troubled Asset Relief Program in stimulating prudent lending and
				strengthening bank capital, including regulatory filings and data generated by
				the use of internal models, financial models, and analytics; and
							(vi)compare the data in the database with other
				appropriate data to identify activities inconsistent with the goals of this
				title.
							(2)Meeting TARP
				goals
						(A)Determination by
				Secretary; RecommendationsIf
				the Secretary determines that a recipient’s use of funds distributed under this
				title is not meeting the goals of this title, the Secretary shall, in
				coordination with the appropriate Federal agencies, develop recommendations for
				better meeting such goals, and such agencies shall provide such recommendations
				to such recipient.
						(B)Future uses of
				fundsIf the Secretary
				determines that the use of funds described in subparagraph (A) does not meet
				the goals of this title within a reasonable time after the recommendations
				communicated under such subparagraph, the Secretary shall modify the permitted
				uses of funds distributed under this title to avoid similar problems in the
				future.
						(3)Public access to
				databaseThe Secretary shall,
				subject to paragraph (4), adopt rules and procedures for public access to the
				database created by this subsection.
					(4)Prohibition
				against disclosure of certain information
						(A)ProhibitionA
				person or entity shall not disclose to the public information collected under
				this subsection that is prohibited from disclosure by any Federal or State law
				or regulation or by private contract or that is considered to be
				proprietary.
						(B)Protection of
				informationThe Secretary shall implement reasonable measures to
				prevent the disclosure of information in violation of subparagraph (A).
						(C)Criminal
				liability for disclosureA
				Federal officer or employee, or a contractor of any Federal agency or employee
				of such contractor, who intentionally discloses to the public or intentionally
				causes to be disclosed to the public information prohibited from disclosure by
				subparagraph (A), knowing that such information is prohibited from disclosure,
				shall be fined under title 18, United States Code, or imprisoned for not more
				than 1 year, or both.
						(5)Regulations and
				proceduresThe Secretary
				shall, in consultation with the appropriate Federal agencies, promulgate
				regulations and establish any other procedures necessary to carry out this
				subsection.
					(6)Implementation
				deadlines
						(A)Contract
				servicesNot later than 30
				days after the date of the enactment of this subsection, the Secretary shall
				issue a request for proposal and award contract services as required by this
				subsection.
						(B)Operation of
				databaseThe Secretary shall
				ensure that the database described in paragraph (1)(A) is operational not later
				than 180 days after the date of the enactment of this
				subsection.
						.
		2.Reducing TARP
			 Funds to offset costs of program changesSection 115(a)(3) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)(3)) is amended by striking
			 $700,000,000,000, as such amount is reduced by $1,259,000,000,, as such
			 amount is reduced by $1,244,000,000, outstanding at any one time and
			 inserting $700,000,000,000, as such amount is reduced by $1,293,000,000,
			 outstanding at any one time.
		
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
